AO 245D (Rev. 021]8) Judgment iii a Criminai Casc f`or Revocations
Shccl l

UNITED STATES DISTRICT COURT

District of Montana

UNITED STATES OF AMER|CA Amended Judgment in a Criminal Case

V. (For Revocation of Probation or Supervised Re|ease)

GARRET JAV COSTA, JR.
Cage NO_ CR 15-41-BLG-SPW-O'l

USM NO_ 13684-046

Dave Merchant (appointed)

 

Del`endant`s Attorney

 

THE DEFENDANT:
il admitted guilt to violation of condition(s) 35 listed below of the tenn of S_upervision.
L_.| was found in violation of condition(s) count(s) after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
1 Fai|ed to go to Connections Corrections 08/30/20‘|8
2 Failure to notify probation officer of change in residence 09114/2018
The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

M The defendant has not violated condition(s) 3 and is discharged as to such violation(s) condition

It is ordered that the defendant must noti the United State_s attorney for this district within 30_days of any _ _
change of name, residence, or mailing address unti all fines, restitution, costs, and special assessments imposedl by this judgment are
fully paid. _lf ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances

 

 

Last Four Digits of Defendant’s Soc. Sec. No.: 9608 03"27[2019

Date oflmposilion ol` uclgmcnt
Defendant’s Year of Birth: 1991 y dd j 2
City and State Of Def`endant’$ Residenc€; / Signature ol`Judgo

Crow Agency, N|T

 

Susan Pt Watters, United States District Judge

 

Name and 'I`itlc: o|`Judge
03/27/201 9

 

D£ile

 

MAR 2 8 2019

C|etl<. U S District Couii
District Ol l."iontaita
Eillitigs

AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations
Sheet 2_ Imprisonmcnt

Judgment _ Page _____2___ of
DEFENDANT: GARRET JAY COSTA, JR.

CASE NUMBER: CR 15-41-BLG-SPW-01

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

`ef 41 days. The defendant shall be released at 2:00 p.m on Apri| 1, 2019.

E| The court makes the following recommendations to the Bureau of Prisons:

li!`f The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:
El at lIl a.m. l] p.m. on
l:l as notified by the United States Marshal.

 

lIl The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
ij before 2 p.m. on
El as notified by the United States Marshal.

 

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
l have executed thisjudgment as follows:
Defendant delivered on to
at with a certified copy of thisjudgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 245D (Rev. 02/ l 8) Judgment in a Criminal Case for Revocations
Sheet 3 _ Supervised Release

.ludgment-Page _: of _L
DEFENDANT: GARRET JAY COSTA, JR.
CASE NUMBER: CR 15-41-BLG-SPW-O1
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

32 months

MANDATORY CONDITIONS

l. You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release

from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l:l The above drug testing condition is suspended, based on the court‘s determination that you pose a low risk of future
Substance abuSe, (clieclt i/`appli'cable)

4~ |Zl You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check ifappli'cable)

5. lYf You must cooperate in the collection of DNA as directed by the probation ofticer. (check ifapplicable)

6. l:l You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
as directed by the probation ofticer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7. l:l You must participate in an approved program for domestic violence. (check ifapplicable)

gmc

\i:)u *rlni(iist comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
a ac e page.

AO 245D (Rev. 02/18) Judgment in a Criminal Ca.se for Revocations
Sl'icet 3A -~ Supervised Release

Ji.idgment_Page § of §
DEFENDANT: GARRET JAY COSTA, JR.
CASE NUMBER: CR 15-41-BLG-SPW-01

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission

from the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change If

notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
or yourjob responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change

8. You must not communicate or interact with someone you know is engaged in criminal activity. [f you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

ll. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12. lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer
may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
contact the person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

E":¢*

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see 0vervi'ew ofProbation and
Supervi'sed Release Condi'tions, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations
Sheet 3D _- Supervised Release
Judgment-Page:§_ of _B_____
DEFENDANT: GARRET JAY COSTA, JR.
CASE NUMBER: CR 15-41-BLG-SPW-01

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall submit their person, residence, place of employment, vehicles, and papers, to a search, with or
without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
condition of release. Fai|ure to submit to search may be grounds for revocation The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination.

2. The defendant shall participate in a program for mental health treatment as deemed necessary by the United States
Probation Ofticer, until such time as the defendant is released from the program by the probation officer. The defendant is
to pay part or all of the cost of this treatment, as directed by the United States Probation Oftice.

3. The defendant shall participate in and successfully complete a program of substance abuse treatment as approved by
the United States Probation Oftice, until the defendant is released from the program by the probation officer. The
defendant is to pay part or all of the cost of this treatment, as directed by the United States Probation Office.

4. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
primary item of sa|e. The defendant shall not knowingly enter any dwelling or house where there is the active or ongoing
use. abuse or consumption of alcohol and shall not enter or stay in any dwelling or house where there is one or more
persons who are consuming alcohol or participating in the consumption of alcoholic beverages, without the prior written
approval of the supervising probation officer. The defendant shall not knowingly enter any automobile where a person
possesses or is consuming alcohol. This condition supersedes standard condition number 7 with respect to alcohol
consumption on|y.

5. The defendant shall participate in substance abuse testing to include not more than 365 urinalysis tests, not more than
365 breathalyzertests, and not more than 36 sweat patch applications annually during the period of supervision The
defendant shall pay all or part of the costs of testing as directed by the United States Probation Oftice.

6. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana,
kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human consumption1 for the
purpose of altering the defendant's mental or physical state.

7. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription

8. The defendant shall make a good faith effort to obtain a G.E.D. or high school diploma within the first year of
supervision.

9. The defendant shall have no contact with victim(s) in the instant offense.

10. The defendant will provide the United States Probation Officer with any requested financial information and shall incur
no new lines of credit without prior approval of the United States Probation Officer.

11. The defendant shall pay restitution in the amount of $200.00. The defendant is to make payments at a rate of $25.00
per month, or as otherwise directed by United States Probation. Payment shall be made to the C|erk, United States
District Court, James F. Battin United States Courthouse, 2601 2nd Avenue North, Suite 1200, Bi||ings, Montana 59101,
and shall be disbursed to: '

Catherine Elizabeth Keyoite

